Order entered November 10, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01324-CV

    IN RE HICKORY TRAIL HOSPITAL, LP D/B/A HICKORY TRAIL HOSPITAL,
                               Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-00726

                                          ORDER
                   Before Justice Francis, Justice Myers and Justice Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE